Title: John Adams to Abigail Adams, 19 October 1775
From: Adams, John
To: Adams, Abigail


     
      Octr: 19. 1775
      My Dear
     
     It is some Time since I wrote you, and I have nothing, now, to write but Repetitions of Respect and Affection.—I am anxious to hear from you. I hope, the Family is better, and that your Grief for the great Loss We have all sustained is somewhat abated. I hope your Father and Sister Betcy, are well, tho they must be greatly afflicted. Give my Love to Betcy, and let her know that I feel, most intimately for her, as well as for myself, and the rest. I consider the Stroke must fall heavier upon her, as it was nearer to her. Her Prosperity is near my Heart—I wish her every Blessing which she can possibly wish for herself.
     Really it is very painfull to be 400 Miles from ones Family and Friends when We know they are in Affliction. It seems as if It would be a Joy to me to fly home, even to share with you your Burdens and Misfortunes. Surely, if I were with you, it would be my Study to allay your Griefs, to mitigate your Pains and to divert your melancholly Thoughts.
     When I shall come home I know not. We have so much to do, and it is so difficult to do it right, that We must learn Patience. Upon my Word I think, if ever I were to come here again, I must bring you with me. I could live here pleasantly if I had you, with me. Will you come and have the small Pox here? I wish I could remove all the Family, our little Daughter and Sons, and all go through the Distemper here.—What if We should? Let me please myself with the Thought however.
     Congress has appointed Mr. Wythe, Mr. Deane and me, a Committee to collect an Account of the Hostilities committed by the Troops and Ships, with proper Evidence of the Number and Value of the Houses and other Buildings destroyed or damaged, the Vessells captivated and the Cattle, Sheep, Hogs &c. taken. We are about writing to all the general assemblies of New England, and to many private Gentlemen in each Collony to assist Us in making the Collections. The Gentlemen with me are able Men. Deane’s Character you know. He is a very ingenious Man and an able Politician. Wythe is a new Member from Virginia, a Lawyer of the highest Eminence in that Province, a learned and very laborious Man: so that We may hope this Commission will be well executed. A Tale of Woe it will be! Such a scene of Distress, and Destruction and so patiently and magnanimously born. Such a Scene of Cruelty and Barbarity, so unfeelingly committed.—I mention this to you my
      dear, that you may look up and transmit to me a Paper, which Coll. Palmer lent me containing a Relation of the Charlestown Battle, which was transmitted to England by the Committee of Safety. This Paper I must have, or a Copy of it.
     
     I wish I could collect from the People of Boston or others, a proper Set of Paintings of the Scenes of Distress and Misery, brought upon that Town from the Commencement of the Port Bill. Posterity must hear a Story that shall make their Ears to Tingle.
     
      Yours—yours—yours—
     
    